Citation Nr: 0210141	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Determination of proper initial rating for the residuals of a 
right knee injury, status post medial meniscectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to November 
1958.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in New Orleans, Louisiana, which granted service 
connection for residuals of right knee injury, status post 
medial meniscectomy, and assigned a noncompesable evaluation.  
The veteran expressed disagreement with the initial rating 
assigned and perfected his appeal regarding this issue.  
Subsequently, following an August 1999 remand for additional 
development, the Board rendered a decision in July 2000 
denying the veteran an increased initial rating in excess of 
0 percent.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court) and, in 
January 2001, the veteran and the Secretary of Veterans 
Affairs submitted a Joint Motion to Vacate the Board 
decision, and for a Suspension of Proceedings (joint motion).  
The joint motion was filed as a result of the Board's failure 
to provide sufficient reasons and basis for evaluating the 
veteran's right knee disability under Diagnostic Code 5257, 
as opposed to any other applicable Diagnostic Code including 
5259.  This joint motion was granted by the Court that same 
month.  At present, following an August 2001 remand to the RO 
for additional development, the veteran's case is once again 
before the Board for appellate review.

The Board notes that in a July 2002 Written Brief 
Presentation, the veteran's accredited representative 
indicates that the veteran is seeking entitlement to service 
connection for back and hip disorders, to include as 
secondary to the service connected right knee disability.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, these matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's right knee disability is characterized by 
reported complaints of morning and evening-time pain and 
stiffness, and is diagnosed as post medial meniscectomy with 
osteoarthritis and chondromalacia of the patella, as 
supported by x-ray findings.  

3.  The veteran's right knee range of motion is 0 degrees of 
extension to 120-125 degrees of flexion with very minimal 
pain at full flexion, and productive of easy fatigability and 
mild weakened movement.  The evidence does not show that such 
pain is productive of incoordination, and the fatigability or 
weakened movement is not deemed to increase the veteran's 
degree of loss motion or to cause additional limitation.

4.  There is no evidence of dislocation of the semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, and no evidence of instability, 
dislocation or recurrent subluxation. 


CONCLUSION OF LAW

The initial rating assigned to the veteran's residuals of a 
right knee injury, status post medial meniscectomy, is 
appropriate, and the criteria for a disability evaluation in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003-5010, 5257, 5258, 5259, 5260, 5261 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); Fenderson 
V. West, 12 Vet. App. 119 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased initial rating for a right knee disability.  
In the March 1998 statement of the case, and in the May 2002 
supplemental statement of the case, the RO informed the 
veteran of the type of evidence that would be needed to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  Additionally, the veteran has 
been provided with specific information concerning the VCAA 
via September 18, 2001 and September 27, 2001 RO letters, as 
well as via the August 2001 Board remand.  Accordingly, the 
Board finds that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  The RO 
has afforded the veteran comprehensive VA examinations in 
October 1997 and December 2001, and has obtained all noted 
records of medical treatment for the disorder at issue.  The 
veteran was also been given the opportunity to testify during 
an appeal hearing, but has failed to take advantage of such 
opportunity.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain the evidence necessary to substantiate 
the veteran's claim.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

In this case, in a January 1998 rating decision, the veteran 
was awarded service connection for status post right knee 
surgery for a cartilage injury, and was assigned a 
noncompensable evaluation under Diagnostic Code 5257, 
effective September 15, 1997.  The veteran expressed 
disagreement with the initial rating assigned for his right 
knee disability, and perfected his appeal with respect to 
this issue.  The Board denied the veteran's claim for an 
increased initial rating in a July 2000 decision.  However, 
pursuant to a January 2001 Court order, the July 2000 Board 
decision was vacated, and the Board remanded the veteran's 
case to the RO for additional development in August 2001.  
Subsequently, in a February 2002 rating decision, the 
veteran's disability was recharacterized as right knee post 
medial meniscectomy with osteoarthritis and chondromalacia of 
the patella, and his disability rating was increased to 10 
percent under Diagnostic Code 5010-5297, going back to the 
original date of claim September 15, 1997.  The veteran 
continues to seek an increased initial rating in excess of 10 
percent.

I.  Evidence.

The veteran's service medical records show that in March 1958 
he injured his right knee when he was attempting to start a 
motorcycle by using a crank, when the foot crank-starter 
peddle kicked back, hitting the veteran's knee.  The veteran 
was seen for the injury and, upon physical examination that 
same month, he had swelling of the right knee with tenderness 
over the medial joint surface and pain on extension of the 
right knee.  His range of motion was from 175 to 140 degrees.   
That same month, the veteran also underwent an excision of 
the right medial meniscus, and his diagnosis was injury, 
cartilage of the right knee joint.

June 1958 sick call treatment records note the veteran had 
complaints of swelling and tenderness of the right knee after 
prolonged standing.  Upon examination of the right knee, 
there was no swelling, but there was slight limitation of 
flexion.  However, the veteran's November 1958 separation 
examination report is negative for any pertinent right knee 
symptomatology.

The postservice medical records include records from Doctors 
Carlton, Luke and Roach dated from 1961 to 1995, which 
describe the treatment the veteran received for various 
health problems.  Specifically, the Board notes that December 
1995 notations show the veteran was seen for an insect bite 
on the forearm, resolving urticaria reaction, and multiple 
arthralgias questionably related to the insect bite and 
urticaria reaction.  These records also include School Bus 
Driver Physical Examination forms dated July 1987, July 1988, 
June 1989 and June 1990 reporting no deformities of the lower 
extremities.

Medical records from the Diagnostic Clinic of Houston 
(Doctors Smith and Forth) dated from 1995 to 1997 also 
include January 1995 notations indicating the veteran was 
seen for arthralgias and fever.  At this time, the veteran 
complained of joint pain in his knees, shoulders, wrists and 
hands.  However, upon physical examination, the veteran's 
knees, shoulders, elbows and hips were normal.

In October 1997, the veteran was examined by VA.  At this 
time, he reported his right knee became stiff when getting up 
in the morning and in the evenings after barbering all day.  
The objective findings included no flare-ups, dislocation or 
recurrent subluxation.  The veteran's range of motion was 0 
degrees of extension to 125 degrees of flexion (0-140 being a 
normal range of motion) with very minimal pain at full 
flexion.  However, no additional limitation due to fatigue, 
weakness, or pain was found, and no ankylosis was noted.  The 
examination report also notes that the veteran had a medial 
scar of six centimeters and a lateral scar of six centimeters 
on the right knee.  His medial and collateral ligaments were 
normal, and his anterior cruciate ligaments (ACLs) and medial 
and lateral menisci were normal.  And, upon x-ray 
examination, the veteran's right knee was normal.  The 
examiner concluded that the veteran had some loss of range of 
motion of the right knee with minimal pain and no 
degenerative joint disease.

Lastly, the veteran was examined by a private physician at 
the request of the VA in December 2001.  Upon examination, 
the veteran had normal reflexes in the right knee, his range 
of motion was limited to 0 degrees of extension and 120 
degrees of flexion, and had no pain on patella displacement 
and no subluxation.  X-ray examination revealed a diagnosis 
of post medial meniscectomy with osteoarthritis and 
chondromalacia of the patella.  The examiner also noted that, 
during flare-ups and upon repeated use, the veteran 
experienced increased right knee pain and swelling; and that 
he used a cane for balance and support due to a painful right 
knee and left ankle from an old os calcis fracture.  It was 
the examiner's opinion that the veteran's right knee was 
slowly progressing into an arthritic condition, which would 
continue to deteriorate as the years progressed.  At the time 
of the examination, however, the veteran's right knee 
disability was deemed to be moderately severe with no 
evidence of gout, inflammatory arthritis or lateral 
compartment deterioration.  And, although the veteran's pain 
was productive of fatigability and mild weakened movement, he 
did not have incoordination and/or increased loss of motion.   
He also did not present evidence of ankylosis or instability. 

II.  Analysis.

As discussed above, the veteran's right knee disability is 
currently rated under Diagnostic Codes 5010-5259.  Under 
Diagnostic Code 5259, a 10 percent rating, which is the 
maximum allowed, is assigned for symptomatic postoperative 
residuals of removal of semilunar cartilage.  See 38 C.F.R. 
4.71a, Diagnostic Code 5259 (2001).  In this respect, the 
veteran's right knee disability is characterized by reported 
complaints of morning and evening-time pain and stiffness.  
And, per the December 2001 VA examination, he is diagnosed 
with post medial meniscectomy with osteoarthritis and 
chondromalacia of the patella, which is supported by x-ray 
findings.  As such, the veteran's disability clearly meets 
the criteria for a 10 percent disability evaluation for 
symptomatic postoperative residuals of removal of semilunar 
cartilage under Diagnostic Code 5259.  However, as 10 percent 
is the maximum rating allowed under Diagnostic Code 5259, a 
disability evaluation in excess of 10 percent is not 
available. 

The Board also finds that the veteran may not receive an 
additional 10 percent rating under Diagnostic Codes 5003 or 
5010, which gives a 10 percent rating for noncompensable 
limitation of motion when arthritis is established by X-ray 
findings.  Diagnostic Code 5259 already contemplates symptoms 
such as limitation of motion, see VAOPGCPREC 9-98 (August 14, 
1998), and thus, a separate 10 percent rating for 
noncompensable limitation of motion would violate the rule 
against pyramiding. 38 C.F.R. § 4.14.  At the present, there 
is no law or regulation which allows for an exception to the 
rule against pyramiding as applicable to Diagnostic Code 
5259, as it is the case under Diagnostic Code 5257.

Other potentially applicable diagnostic Codes are 5257, 5258, 
5260 and 5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In this respect, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  When 
the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

However, in this case, the evidence is clear that the 
veteran's right knee disability is not characterized by 
instability, dislocation or recurrent subluxation, per the 
December 2001 VA examination report.  Specifically, the 
December 2001 VA examination report notes no weakness of the 
medial or lateral collateral ligaments, and no subluxation of 
the patella.  As such, the Board finds that the veteran's 
disability cannot be properly rated under Diagnostic Code 
5257.  See 38 C.F.R. § 4.71a, DC 5257 (2001).  It then 
follows that the provisions of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, allowing for a separate 10 percent rating 
for arthritis, are not applicable in this case.

Additionally, under Diagnostic Code 5258, a 20 percent 
disability evaluation is warranted where there is evidence of 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5258.  In this case, the evidence 
shows reported complaints of morning and evening-time pain 
and stiffness.  However, the evidence simply does not show 
evidence of dislocation of the semilunar cartilage, locking, 
or effusion of the knee.  Per the December 2001 VA 
examination, the veteran experienced increased pain and 
swelling during flare-ups or upon repeated use.  However, the 
pain and swelling are not deemed to occur during frequent 
episodes.  As a matter of fact, the veteran's range of motion 
of the right knee is 0 degrees of extension to 120-125 
degrees of flexion with very minimal pain at full flexion, 
and no ankylosis, instability, dislocation or recurrent 
subluxation.  As such, an increased rating in excess of 10 
percent for the veteran's right knee disability is not 
warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Additionally, the Board finds that, as veteran's range of 
motion of the right knee is 0 degrees of extension to 120-125 
degrees of flexion with very minimal pain at full flexion, 
even when considering the complaints of pain in relation to 
functional loss, it is clear that the veteran's right knee 
disability cannot be equated with the criteria for an 
increased (20 percent) rating under either Diagnostic Code 
5260 (requiring flexion limited to 30 degrees for an 
increased rating) or Diagnostic Code 5261 (requiring 
extension limited to 15 degrees for an increased rating).  As 
such, the preponderance of the evidence is against the 
assignment of an increased initial rating in excess of 10 
percent for the veteran's right knee disability under 
Diagnostic Codes 5260 and/or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2001).

Lastly, the Board has also considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  However, while the Board 
does not doubt the presence of pain in the veteran's right 
knee, including his reported complaints of pain on motion, 
the Board finds the objective evidence of record does not 
show that, on the occasions where the veteran has presented 
to medical examiners with complaints of pain, the limitation 
of motion approaches that required by either Diagnostic Code 
5160 or Diagnostic Code 5261 for a higher evaluation.  As a 
matter of fact, the December 2001 examiner found that the 
veteran's right knee pain, although productive of easy 
fatigability and mild weakened movement, such pain was not 
productive of incoordination.  As well, the veteran's 
fatigability or weakened movement was not deemed to increase 
the veteran's degree of loss motion or to cause additional 
limitation.  In sum, the veteran's right knee symptomatology 
is not productive of functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.   The rating schedule does not provide a 
separate rating for pain alone.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

After careful review of the medical evidence, the Board 
concludes that the veteran's 10 percent initial evaluation 
for his residuals of a right knee injury, status post medial 
meniscectomy, under Diagnostic Code 5259, fully contemplates 
the level of his service connected right knee disability.  
Additionally, the Board finds that, as 10 percent is the 
maximum rating allowed under Diagnostic Code 5259, an 
increased initial rating in excess of 10 percent is not 
available to the veteran under this Diagnostic Code 5259.  
And, as described above, an increased rating in excess of 10 
percent is not warranted under Diagnostic Codes 5003-5010, 
5258, 5257, 5260 and/or 5261.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010, 5258, 5259, 5257, 5260, 5261 (2001).  As 
such, the veteran's claim is denied.

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the right knee disability alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards. 

The Board acknowledges that the right knee disability may 
cause the veteran some interference with his daily life and 
employment.  However, the evidence simply does not show that 
the veteran's right knee disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations).  To the extent that 
the veteran may experience functional impairment due to the 
service-connected disability addressed here, the Board finds 
that such impairment is contemplated in the currently 
assigned ratings.  In essence, the Board finds no evidence of 
an exceptional or unusual disability picture in this case 
which renders impracticable the application of the regular 
schedular standards. 

In that regard, the Board observes that with respect to the 
disability at issue, the applicable Diagnostic Codes 
considered in this case contemplate higher ratings.  However, 
the Board has not found the disability under consideration to 
be of such severity as to warrant assignment of a higher 
rating on a schedular basis than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The initial rating assigned to the veteran's residuals of a 
right knee injury, status post medial meniscectomy, is 
appropriate, and entitlement to a disability evaluation in 
excess of 10 percent is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

